 REIDBORD BROS. CO.127REIDBORD BROS.Co.andPITTSBURGH DISTRICT JOINT BOARD, AMAL-GAMATED CLOTHING WORKERS OF AMERICA,CIO, PETITIONER.CaseNo. 6-RC-798.May14,1952Second Supplemental Decision and DirectionOn July 30, 1951, pursuant to the Board's Decision and Directionof Election herein, dated June 25, 1951,1 an election by secret ballotwas conducted under the direction and supervision of the RegionalDirector for the Sixth Region, among the employees in the appropriateunit at the Employer's Blairton, Pennsylvania, plant.Upon com-pletion of the election, a tally of ballots was duly furnished the par-ties.The tally showed that, of 62 votes cast, 26 were for, and 29against, the Petitioner, and 7 were challenged.On August 6, 1951, the Employer filed objections to conduct affect-ing the results of the election. In accordance with the Rules and Reg-ulations of the Board, the Regional Director conducted an investiga-tion of the objections and of the challenges, which were sufficient innumber to affect the results of the election.On October 11, 1951, theRegional Director issued and served upon the parties his report onobjections and challenged ballots, in which he found that the ob-jections raised no substantial and material issues with respect to theelection and recommended that they be overruled.He further foundthat the seven challenged voters were eligible to vote and recom-mended that the challenges to their ballots be overruled.The Em-ployer timely filed exceptions to the Regional Director's determina-tions with respect to the objections and to' two of the challenged bal-lots, namely those of Dorothy Wagner and Jennie Trisoline.On November 29, 1951, the Board issued a Supplemental Decisionand Direction,2 in which it (1) overruled the Employer's objectionsto the election, and (2), in accord with the recommendation of theRegional Director, to which no exception was taken, overruled thechallenges to five challenged ballots and directed that they be openedand counted. It made no disposition of the challenges to the ballotsofWagner and Trisoline, but directed that if, after the other fivechallenged ballots were opened and counted, it should appear that theballots ofWagner and Trisoline could affect the results of the elec-tion, a hearing should be held to determine whether or not they wereeligible to vote.Upon the opening and counting of the five ballots, it appeared thatthe ballots of Wagner and Trisoline might affect the results of the1Not reported in printed volumes of Board decisions.97 NLRB No. 36.99 NLRB No. 23. 128DECISIONSOF NATIONALLABOR RELATIONS BOARDelection.3Accordingly, on December 13,1951, pursuant to the Board'sprevious Direction, a hearing was held before Ralph E. Kennedy,hearing officer, to determine the issues as to Wagner and Trisoline.The Employer and the Petitioner appeared and participated.On February 25, 1952, the hearing officer issued his report on chal-lenged ballots, in which he recommended that the challenge to Wag-ner's ballot be overruled, and her ballot opened and counted, andthat the challenge to Trisoline's ballot be sustained.The Employerfiled timely exceptions, with a supporting brief, to the hearing of-ficer's report and recommendations relating to the challenged ballotofWagner. It also requested a ruling on an objection, made at thehearing, that the Petitioner interferred with the election by transport-ing Trisoline to the polls while the election was in progress.ThePetitioner filed a memorandum in opposition to the Employer's ex-ceptions.The Board has reviewed the rulings of the hearing officer made atthe hearing and finds that no prejudicial error was committed. Therulings are hereby affirmed.The Board has considered the hearingofficer's report, the Employer's exceptions and brief, the Petitioner'smemorandum, and the entire record in the case, and hereby adoptsthe findings and recommendations of the hearing officer for the fol-lowing reasons :No exceptions were filed to the hearing officer's recommendationthat the challenge to Trisoline's ballot be sustained.We thereforeadopt that recommendation.As to the challenged ballot of Wagner, the hearing officer foundsubstantially as follows :Wagner started to work for the Employer in January 1951 and waslaid off in May 1951. Soon after she went to work for the Employer,she applied for employment at Sears, Roebuck & Company, andwhen she was laid off by the Employer went to work for Sears.'ThePetitioner filed unfair labor practice charges against the Employerafter the May 1951 layoff.On or about July 18, 1951, a settlementagreement was executed in which the Employer agreed to offer rein-statement, with back pay, to about 20 employees, including Wagner.On July 18, 1951,5 the Employer sent Wagner a letter advising herto report to work on Thursday, July 26, 1951.On July 24,1951, Murray Reidbord, the Employer's plant manager,visitedWagner at the Sears store and asked her whether she intendedto return to work for the Employer.His, credited testimony is,that'The revised tally of ballots, issued December 4. 1951, showed that, of 62 votes cast,30 were for,and 30 were against, the Petitioner,and 2 remained challenged, 1. e., thdseofWagner and Trisoline4Wagner testified that the Sears'job offered steadier employment and higher-wages.cThe hearing officer erroneously referred to this date in his report as July 19, 1951. REIDBORD BROS. CO.129she replied that she would not return to work for the Employer.6However, Wagner reported to the Employer on July 26, worked allthat day, and was paid by the Employer. On the 27th and 28th, sheworked at Sears."On the following Monday, July 30, the day of theelection,she again returned to the Employer, worked the entire day,for which she was paid, and cast a challenged ballot in the election.On Tuesday, July 31, she returned to her job at Sears and did notwork for the Employer thereafter.Wagner sent the Employer aregistered letter, dated July 31, 1951, advising it that: "Due to thenervous strain and the condition at the Blairton plant, I am inform-ing you that I have quit my job on Tuesday, July 31, 1951."The hearing officer concluded that, as Wagner's name was on theeligibility list, and as she had the status of an employee on the dayof the election, she was entitled to vote.Accordingly, he recommendedthat the challenge to Wagner's ballot be overruled, and that it beopened and counted."The Employer does not seriously deny that Wagner'sname wasproperly contained on the list of employees as of June 22, 1951, thepayroll eligibility date.However, it argues that Wagner was notentitled to vote in the election conducted on July 30, principally onthe grounds that she quit on July 24, thereby waiving her right toreturn ; that she was permitted to return only because the Employerunderstood that the settlement agreement so required; and that shewas not a bona fide employee, having returned solely for the purposeof voting.On this record, we find these contentions to be withoutmerit.As the Board has frequently said,the essential elementin deter-miningan employee's eligibility to vote is his status on the eligibilitypayroll date and on the date of the election. It is without controllingsignificance that an individual employed on those dates may haveintended to quit,' or actually did quit,10 shortly after the election.Here,Wagner, who had begun work for the Employer in January1951, was properly included on the eligibility list and was admittedlyworking for the Employer on the date of the election.We find, there-6Wagner testified that she told Reidbord shewouldbe back to work.The hearing o&rcercredited the testimony of Reldbord, rather than Wagner, on this conversation.'Wagner did not notify the Employer that she would not be in to work on Friday, the24th.The 28th was a Saturday, on which day the Employer's plant was closed.8 In rejecting certain contentions of the Employer, the hearing officer stated that,becauseWagner was permitted to work on July 26 and 30, the Employer is "estopped"to urge her ineligibility to voteWhile we adopt the hearing officer's findings and ulti-mate conclusions, we do not adopt his reasoning that the Employer was so "estopped "The Employer was not precluded from raising the issue of Wagner's eligibility to vote bychallenge, as it did in this caseSeeTyre Brothers Glass & Paint Company,88 NLRB 65.9BillHeath,Ino.,89 NLRB 1555.10Jabez Burns&Bona,Ino.,72 NLRB 18. 130DECISIONSOF NATIONALLABOR RELATIONS BOARDfore, that she was entitled to vote in the election ,11 and shall adopt thehearing officer's recommendations that the challenge to Wagner'sballot be overruled and her ballot opened and counted.As previously noted, the Employer, in its exceptions, also requesteda ruling on an objection, raised for the first time at the hearing, thatthe Petitioner interfered with the election by transporting Trisolineto the plant on election day for the purpose of voting.This objectionis untimely 12Moreover, the conduct in question did not constituteinterference with the election.13Accordingly, the objection is over-ruled.DirectionAs part of the investigation to ascertain representatives for the pur-poses of collective bargaining with Reidbord Bros. Co., Blairton,Pennsylvania, it is hereby directed that the Regional Director forthe Sixth Region shall, pursuant to the Rules and Regulations of theBoard, within ten (10) days from the date of this Direction, open andcount the challenged ballot of Dorothy Wagner, and shall thereafterprepare and cause to be served upon the parties a second supplementaltally of ballots, including therein the count of this challenged ballot.MEMBER MURnocK took no part in the consideration of the aboveSecond Supplemental Decision and Direction."Contrary to the implication of the Employer, the record,in ouropinion,fails toestablish thatWagner perpetrated any "fraud" on the Board's processes.12ConsolidatedVultee AircraftCorporation,72 NLRB 407; cf.J. I. Case Company,85 NLRB 576.13Hoague-Sprague Corporation,80 NLRB 1699;Harry Manaster& Bro.,61 NLRB 1378.INTERNATIONAL BROADCASTING CORPORATION (KWKH)andINTERNA-TIONAL BROTHERHOOD OF ELECTRICAL WORKERS, AFL.Case No.15-CA-312.May 16, 1952Decision and OrderOn August 15, 1951, Trial Examiner Alba B. Martin issued hisIntermediate Report in the above-entitled proceeding, finding that theRespondent had engaged in and was engaging in certain unfair laborpractices and recommending that it cease and desist therefrom andtake certain affirmative action, as set forth in the copy of the Inter-mediate Report attached hereto.Thereafter, the Respondent filedexceptions to the Intermediate Report and a supporting brief, andrequested oral argument.All parties participated in oral argument before the Board on April8, 1952.The Board has reviewed the rulings of the Trial Examiner and finds99 NLRB No. 25.